TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 29, 2015



                                      NO. 03-15-00054-CR


                                 Vincent Alonzo Corson, Appellant

                                                v.

                                   The State of Texas, Appellee




            APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment adjudicating guilt signed by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment adjudicating guilt. Therefore, the Court affirms the district

court’s judgment adjudicating guilt. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.